SEVERANCE AND RELEASE AGREEMENT

 

 

THIS SEVERANCE AND RELEASE AGREEMENT (this “Agreement”) is made and entered into
as of February 22, 2018, by and between Robert P. Carrigan (hereinafter referred
to as "Employee") and The Dun & Bradstreet Corporation or any D&B Related
Company (collectively, “D&B”). Certain capitalized terms used in this Agreement
are defined in the Appendix.

Recitals

This Agreement is based on the following:

A.       Employee has been employed by D&B since the date specified on the
Appendix.

B.       The parties wish to enter into an agreement providing for the
termination of Employee’s employment with D&B and any positions Employee holds
on the Board of Directors of D&B or any of its parents, subsidiaries or
affiliates and the resolution of any differences that have or could have arisen
between them in connection with the employment and its termination.

In consideration of the promises and mutual covenants set forth in this
Agreement and of the actions taken pursuant to this Agreement, and in full
settlement of any claims Employee has or could have against D&B arising out of
Employee's employment and its termination, the parties agree as follows:

Terms

1.            Termination of Employment. As of the Termination Date specified in
the Appendix, Employee’s employment with D&B will terminate. Any position
Employee holds as an officer or director of D&B or any of its parents,
subsidiaries or affiliates, and/or any position as a member of any committees of
the Board of Directors of D&B or any of its parents, subsidiaries or affiliates,
in each case shall be deemed to have ended by resignation effective as of
February 12, 2018. Regardless of whether Employee accepts this Agreement, D&B
will pay Employee (i) all base salary earned through the Termination Date in
accordance with D&B’s standard payroll schedule for the payment of base salary
to employees who are classified at the same level as Employee is classified on
the Termination Date, and, (ii) all unused vacation time earned through the
Termination Date in accordance with D&B’s vacation pay policy in effect on the
Termination Date at the time specified in such policy. Employee shall settle all
outstanding travel, entertainment and business expenses and/or advances by not
later than two (2) weeks after the Termination Date.

2.            Career Transition Plan. Notwithstanding anything to the contrary
in this Agreement, the benefits described in paragraphs 3, 4, and 6 herein shall
be provided (i) pursuant to, and only to the extent permitted under, The Dun &
Bradstreet Career

 

 

 

Transition Plan, (ii) only if Employee meets each other obligation under this
Agreement, including obligations set forth in paragraph 14; and (iii) only if
Employee timely executes this Agreement and does not timely revoke it as
specified in paragraph 26. No payments pursuant to paragraphs 3 or 4 shall be
made prior to the Effective Date (within the meaning of paragraph 26); provided
however, that any payments that would otherwise have been made prior to the
Effective Date but for the fact that Employee had not yet delivered an original,
signed copy of this Agreement to D&B or that the revocation period specified in
paragraph 26 had not yet lapsed shall be made as soon as administratively
practicable following the Effective Date but not later than the seventy-fourth
(74th) day following the Termination Date.

3.            Salary Continuation. In exchange for Employee’s agreeing and
adhering to the terms and conditions in this Agreement, for the period from the
Termination Date through the Last Day of Restriction Period specified in the
Appendix, Employee will receive continued payment of Employee’s base salary as
of the Termination Date (“Salary Continuation”) in the amount specified in the
Appendix. The Salary Continuation will be paid in accordance with D&B’s standard
payroll schedule for the payment of base salary to employees who are classified
at the same level as Employee is classified on the Termination Date (subject to
the timing specified in paragraph 2 above).

4.            Annual Bonus Payment. Employee will be paid an Annual Bonus
Payment with respect to 2017 in the amount of $493,382.50. Such Annual Bonus
Payment shall be made at the time an annual bonus would otherwise have been paid
to Employee under, and calculated in accordance with (including in accordance
with the individual modifier plus/minus 50% based on individual executive team
member’s performance as determined by the Compensation and Benefits Committee of
the Board in its sole and absolute discretion), the D&B Annual Incentive Plan
for 2017, but shall be made no later than March 15, 2018 (subject to the timing
specified in paragraph 2 above). Employee shall not be eligible to receive any
payment in respect of his or her 2018 annual bonus opportunity.

5.            Payroll Taxes. The gross compensation specified in this Agreement
will be paid less applicable payroll withholding and deductions, i.e., federal
and state income taxes, Social Security, benefits, etc.

6.            Medical and Dental Coverage. For the period from the Termination
Date through the end of the month that includes the Last Day of Restriction
Period, Employee and Employee’s eligible dependent(s) will continue to be
covered by D&B's medical, vision and dental plans specified in the Appendix, at
the levels in effect for Employee and Employee’s eligible dependent(s) under
such plans on the Termination Date, as each such plan and level may be amended
or supplemented from time to time for active D&B employees and their dependents,
provided that Employee shall pay the employee portions of any required premium
payments at the level in effect for D&B employees generally under such plans
through normal payroll deduction. Eligibility for 18 months of COBRA coverage
will begin after such medical, vision and dental coverage ends. Employee's
coverage under D&B's life insurance plan shall cease as of the Termination

2

 

 

 

Date. Employee's entitlement to continuation coverage as required by Title I,
Subtitle B, Part 6 of ERISA shall commence on the first day of the first month
following the Last Day of Restriction Period.

7.            Equity Awards. From and after the Termination Date, Employee will
not be eligible for or receive any additional stock option or other long-term
incentive compensation grants. Previously granted stock options or other
long-term incentive compensation grants that are (i) unvested as of the date
hereof other than the Eligible Awards will be forfeited for no consideration as
of the Termination Date and (ii) the Eligible Awards will be governed by the
terms of the applicable plans and award agreements pursuant to which they were
granted. For the avoidance of doubt, the Eligible Awards will continue to be
eligible to vest in accordance with their terms until Employee’s employment with
D&B terminates; provided that, notwithstanding anything to the contrary in this
Agreement or in the terms of the plans and award agreements applicable to the
Eligible Awards, if Employee revokes this Agreement prior to the Effective Date,
any Eligible Awards that would otherwise have vested after the date hereof shall
be immediately forfeited for no consideration retroactive to the date hereof.
For purposes of this Agreement, “Eligible Awards” shall mean those equity awards
set forth on the Appendix.

8.            No Other Payments or Benefits. Employee expressly acknowledges
that he/she is not otherwise entitled by law or contract to the payments and/or
benefits described in paragraphs 3, 4, 6 and 7 herein except in exchange for
Employee’s agreement and adherence to the terms and conditions of this
Agreement. Employee expressly acknowledges that the payments set forth in
paragraphs 3, 4, 6 and 7 exceed any amount Employee may be entitled to receive
from D&B under any contract, agreement, plans, policies, or procedures utilized
by D&B, or any other legal obligations which D&B may have to employee. Except
for the payments set forth in paragraphs 3, 4, 6 and 7 to be provided pursuant
to this Agreement when executed by Employee, Employee acknowledges that, as of
the Termination Date, Employee has been paid all amounts due to him/her as
wages, commissions, bonuses, sick pay, personal leave pay, vacation pay,
benefits, payments or form of compensation of any kind or nature or via any
contractual agreement with D&B, that there are no other wages or other monies
due or owed to Employee by D&B and that Employee has not suffered any on-the-job
injury or illness for which he/she has not already filed a claim. Furthermore,
payments and other benefits provided to Employee under this Agreement are in
full satisfaction of any and all rights Employee may have to receive severance
payments or any other payments or benefits on account of Employee’s termination
of employment with D&B, except for any vested benefits to which Employee may be
entitled under The Dun & Bradstreet Corporation 401(k) Plan. Employee expressly
agrees that the payments specified in paragraphs 3, 4, 6 and 7 are sufficient
consideration for the promises and mutual covenants set forth in this Agreement.

9.            No Competition during Restriction Period. From the date hereof
through the Last Day of Restriction Period, unless Employee has first obtained
the written consent of D&B’s Chief Executive Officer or Chief Legal Officer,
Employee will not directly or indirectly (i) engage, own, manage, operate,
finance, render services or

3

 

 

 

otherwise participate in any business entity that competes, directly or
indirectly, with D&B (including, but not limited to, those businesses on the
Principal Competitor List attached as Exhibit A, which may be amended or
supplemented by the Company from time to time in its sole discretion); (ii)
provide consulting services to prospects or customers of D&B concerning their
reduced use of products and services offered by D&B (including, but not limited
to, Credit Advisors, Inc. and The Kreller Group); or (iii) interfere with,
disrupt or damage or attempt to interfere with, disrupt or damage the business
of D&B, or the relationships between D&B, and its customers, clients, vendors,
or other business relationships. Employee agrees that this non-competition
provision will not completely bar Employee from obtaining work in Employee’s
chosen profession or inflict any undue hardship on him/her. Rather, it is
reasonably and narrowly tailored to protect D&B’s business interests. Because
D&B has offices and employees nation-wide and the nature of D&B’s business may
be, and generally is, conducted nation-wide and may be handled electronically
and telephonically from anywhere, Employee acknowledges that the geographic
reach of the non-competition restriction is reasonable.

10.         No Recruitment or Solicitation during Restriction Period. From the
date hereof through the Last Day of Restriction Period, and except as otherwise
provided for in writing, Employee will not, directly or indirectly, on behalf of
Employee or any other person or entity, solicit, communicate or call upon, any
customer or prospective customer of D&B whom Employee rendered services or
otherwise had contact during the last twelve (12) months of employment with D&B,
or about which Employee had access to Proprietary Information, for the purpose
of providing through Employee or a third party any product or service reasonably
deemed competitive with any product or service offered by D&B or to induce or
encourage such customers or prospective customers to limit, reduce, or terminate
their relationships with D&B. Employee agrees that this restriction is
reasonable.

11.         No Solicitation of Employees during the Restriction Period. From the
date hereof through the Last Day of Restriction Period, and except as otherwise
provided for in writing, Employee agrees that Employee will not directly or
indirectly (a) solicit, recruit, induce, or attempt to influence any person
employed by or working with D&B or independent contractor to terminate his or
her employment or contract with D&B or work for another employer or person; or
(b) hire or retain, through Employee’s own efforts or through the efforts of
another person or entity an employee or independent contractor of D&B, without
first obtaining the written consent of D&B’s Chief Executive Officer or Chief
Legal Officer.

12.         Non-Disparagement. Employee agrees that Employee will not make any
untrue, defamatory, derogatory, disparaging or critical statements about D&B,
and/or any Released Parties (as defined in paragraph 18) or any of D&B or the
Released Parties’ officers, directors or employees or the business or any of the
services of D&B or the Released Parties. The foregoing is not intended to, and
does not, affect Employee’s ability to testify or participate truthfully in any
government proceeding or investigation. Employee further agrees not to engage in
any act that is intended, or may reasonably be expected, to harm the reputation,
business or operations of D&B. Employee’s

4

 

 

 

material breaches of this paragraph shall result in the immediate forfeiture of
the benefits provided hereunder.

13.         No Public Statement. From the date hereof through the Last Day of
the Restriction Period, Employee will not originate any public written or oral
statement (including, without limitation, any statement made through social
media), news release, or other public announcement or publication, relating to
Employee’s employment by D&B or relating to D&B, or any of its customers,
personnel, or agents, without first obtaining the written consent of D&B’s Chief
Executive Officer or Chief Legal Officer, except that Employee may disclose the
fact that Employee was employed by D&B to prospective employers and recruiters.
Except as permitted in this Agreement, Employee also will not use in any public
written or oral statement, news release, or other public announcement or
publication the indicia or name of D&B or any of its customers, personnel, or
agents, without first obtaining the written consent of Chief Executive Officer
or Chief Legal Officer. “Public written or oral statement” does not include any
documents or statements Employee will create or make in the normal course of his
job search or his future employment to the extent such documents and statements
refer solely to Employee’s position at and dates of employment with D&B.

14.         Nondisclosure; Return of Property; Exit Procedures.

a.    Employee will not at any time directly or indirectly disclose any D&B
Proprietary Information. "Proprietary Information," as referred to in this
Agreement, includes all of the following information and material, whether or
not reduced to writing, developed or conceived for or by D&B or otherwise
belonging to D&B (or in the custody of D&B): (i) computer software, including
all source and object code, flow charts, algorithms, coding sheets, routines,
sub-routines, compilers, assemblers, design concepts and related documentation
and manuals; (ii) production processes, collection and receivable management
processes, procedures and techniques, marketing techniques, licensing or sales
policies, financial information, employee names and job descriptions, customer
and prospective customer names, contact information and requirements, data and
other information or material relating to the manner in which the customer, or
prospective customer of D&B does business; (iii) inventions, designs, processes,
improvements, modifications, developments, discoveries, concepts ideas
(including but not limited to the nature and results of research and development
activities), processes, formulae, techniques, designs, drawings and
specifications and/or designs made, conceived, derived, or reduced to practice
by Employee, solely or in conjunction with others, whether on Employee’s time or
not, derived from or related to his access to or knowledge of any of the
information or material described herein or relating to any subject whatsoever;
documents in any way relating to D&B’s business, information qualifying as trade
secret under the Uniform Trade Secrets Act, and any other information or
material relating to the business or activities of D&B that is not generally
known to others engaged in similar businesses or activities. Proprietary
Information will not include any information or material which is or which comes
into the public domain through no fault of Employee, or was known to Employee
prior to any affiliation with D&B. The failure to mark any of the Proprietary
Information as confidential will not affect its status as Proprietary
Information.

5

 

 

 

 

b.    All records, files, drawings, documents, models, disks, equipment and the
like relating to the business of D&B that Employee prepared or used or came in
contact with during Employee’s employment by D&B will be and remain the sole
property of D&B. Employee warrants that (1) Employee has returned as of the date
hereof all Proprietary Information, property or assets, written, recorded or
computer-readable information or materials (including paper or electronic
documents, audiotapes, videotapes and other recording media, including copies
thereof) regarding D&B (including, but not limited to, business practices,
procedures, strategy, clients or personnel information, passwords for cloud or
other storage accounts), assets /equipment listed in the asset control exit
checklist (including cell phones, computer hardware or software and/or any
memory storage devices), keys, credit cards and identification; (2) Employee has
not retained any copies of documents, records or materials of any kind, whether
written or electronically created or stored, which contain, relate to or refer
to any Proprietary Information; and (3) Employee has not disclosed and will not
disclose any Proprietary Information to any person or entity without the express
written authorization of an authorized officer of D&B.

c.            Employee warrants that, as of the Termination Date, all exit
procedures have been complied with and documents, records or information subject
to records hold obligations that have been brought to Employee’s attention have
been provided to D&B’s Legal Department.

d.            Nothing in this Agreement prohibits or restricts Employee (or his
or her attorney) from communicating directly with, making protected disclosures
to or responding to an inquiry from any administrative or regulatory (including
self-regulatory) agency or authority, including, but not limited to, the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), the Commodity Futures Trading Commission (CFTC), the Consumer
Financial Protection Bureau (CFPB), National Futures Association (NFA), the U.S.
Department of Justice (DOJ), the U.S. Congress, any agency Inspector General,
the Equal Employment Opportunity Commission (EEOC) and/or the National Labor
Relations Board (NLRB), or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.

e.            Employee is hereby notified in accordance with the Defend Trade
Secrets Act of 2016 that he or she will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. Employee is further notified that if Employee files a
lawsuit for retaliation for reporting a suspected violation of law, Employee may
disclose D&B’s trade secrets to his or her attorney and use the trade secret
information in the court proceeding if Employee: (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.

6

 

 

 

15.         No Re-employment. Except as provided herein, in exchange for the
consideration set forth in this Agreement, and in order to avoid any future
claim of retaliation, Employee forsakes any right to be re-employed by D&B and
will not apply for or accept reinstatement or employment at any time in the
future with D&B. However, should D&B waive the provisions of this paragraph and
employ Employee during the time Employee is receiving benefits hereunder, and
Employee accepts re-employment, then upon rehire such benefits will cease and
Employee will not be entitled to further payments. D&B may rely on this
paragraph in determining to refuse to employ Employee and/or declining to
consider any application for employment that conflicts with this paragraph.

16.         Section 409A. The right to Salary Continuation payments under
paragraph 3 shall be treated as a right to a series of separate payments in
accordance with Treasury Regulation §1.409A-2(b)(2)(iii). Each separate payment
pursuant to paragraph 3 that is made within 2-1/2 months following the later of
Employee’s taxable year or D&B’s taxable year that contains the Termination
Date, as well as the Annual Bonus Payment pursuant to paragraph 4, is intended
to be exempt from section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), as a short-term deferral pursuant to Treasury Regulation
§1.409A-1(b)(4), and each separate payment pursuant to paragraph 3 that is made
later than 2-1/2 months following the later of Employee’s taxable year or D&B’s
taxable year that contains the Termination Date is intended to be exempt from
Section 409A under the two-times compensation exception of Treasury Reg.
§1.409A-1(b)(9)(iii) up to the limitation on the availability of such exception
specified in such regulation, and each such payment that is made after the
two-times compensation exception ceases to be available shall be treated as
subject to Section 409A. The medical, vision and dental coverage provided
pursuant to paragraph 6 is intended to be exempt from Section 409A pursuant to
the limited payment exemption of Treasury Regulation §1.409A-1(b)(9)(v)(D). To
the extent any payment pursuant to this Agreement does not qualify for exemption
from Section 409A, it is intended, and this Agreement will be so construed, that
such payment shall comply with Section 409A and the Department of Treasury
regulations relating thereto so as not to subject Employee to interest and
additional tax pursuant to Section 409A. As a result, in the event Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) on the
Termination Date (with such status determined by D&B in accordance with rules
established by D&B or in the absence of such rules established by D&B, under the
default rules for identifying specified employees under Section 409A), any
payment that is subject to Section 409A and that is payable to Employee in
connection with Employee’s termination of employment shall not be paid earlier
than six months after the Termination Date (provided, however, that if Employee
dies after the Termination Date, any remaining payments that were or could have
been delayed will be paid to Employee’s estate without regard to such six-month
delay). None of D&B or its Board of Directors, Compensation & Benefits
Committee, Plan Administration Committee, or Plan Benefits Committee makes any
representation that this Agreement complies with Section 409A. Solely as
necessary to comply with Section 409A, “termination of employment” as used in
this Agreement shall have the same meaning as “separation from service” under
Section 409A(a)(2)(A)(i). To the extent that any expense reimbursement provided
for by this Agreement does not qualify for exclusion

7

 

 

 

from Federal income taxation, D&B will make the reimbursement only if Employee
incurs the corresponding expense during the term of this Agreement and submits
the request for reimbursement no later than two months prior to the last day of
the calendar year following the calendar year in which the expense was incurred
so that D&B can make the reimbursement on or before the last day of the calendar
year following the calendar year in which the expense was incurred; the amount
of expenses eligible for such reimbursement during a calendar year will not
affect the amount of expenses eligible for such reimbursement in another
calendar year; and the right to such reimbursement is not subject to liquidation
or exchange for another benefit from D&B.

17.         Cooperation.

a.            Employee agrees to cooperate upon the reasonable request of D&B,
in assisting with (i) investigating, prosecuting or defending any claim, (ii)
responding to or preparing for any government audit, investigation or inquiry
that, in either case, relates in any manner to Employee’s employment with or
service to D&B, or (iii) other matters that are of significant business need to
D&B that relate in any manner to Employee’s employment with or service to D&B.
D&B will reimburse Employee for reasonable and necessary out of pocket expenses
Employee may incur in connection with such cooperation, as well as, with respect
to services rendered by Employee to D&B in connection with such cooperation
after the end of the Restriction Period, payment for services rendered at a
reasonable per diem rate to which the parties will reasonably agree. Refusal to
comply with this paragraph shall give each party the right to recover from the
refusing party damages incurred as a result of the breach of this Agreement,
which may include at the court’s discretion, without limitation, reimbursement
of attorneys' fees and court costs and any other damages D&B may incur.

b.            Employee agrees that, until the Termination Date, Employee will
(a) make himself or herself available to the Chief Executive Officer of D&B upon
request during normal business hours and (b) continue to comply with all
applicable policies of D&B, provided that Employee shall not be required to come
to D&B’s offices at any time unless requested by the Chief Executive Officer of
D&B.

18.         Release of Claims.

a.            Employee, for himself or herself and for Employee’s family,
representatives, successors and assigns, releases and forever discharges D&B and
all of its owners, parents, divisions, holding companies, investors, affiliates,
subsidiaries, successors and assigns (the “D&B Related Companies,” as used in
this Agreement), and their past and present officers, shareholders,
representatives, successors, assigns, directors, officers, employees,
consultants, contractors, insurers, attorneys, agents, and trustees or
administrators under any D&B plans, jointly and individually, (the “Released
Parties”) from any and all liabilities, claims, demands, causes of action,
charges, suits, debts, complaints, money, benefits, grievances, obligations,
costs, losses, damages, injuries, attorneys’ fees, contracts, promises,
agreements, and other legal responsibilities whatsoever (collectively referred
to as “Claims”) regardless of whether

8

 

 

 

such Claims are unknown, unforeseen, and/or unanticipated, in law or equity,
that he or she or his or her heirs, executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the Effective Date of this Agreement against the D&B Released Parties,
including but not limited to any and all matters arising out of his or her
employment or service with or termination of employment or service from D&B (the
“Released Claims”). The Released Claims include, but are not limited to, any and
all Claims under any state, federal, and/or local statutory, constitutional,
common law claim or tort cause of action, for claims of wrongful termination,
discrimination, harassment, constructive discharge, defamation, intentional or
negligent infliction of emotional distress, personal physical injury, negligent
or fraudulent misrepresentation, retaliation, pain, anguish and suffering, loss
of consortium, physical harm, assault, lost wages, breach of contract or implied
contract, unjust enrichment, detrimental reliance, breach of any covenant of
good faith and fair dealing, breach of fiduciary duty, promissory estoppel,
negligence, and/or for benefits owed, as well as any alleged violation of Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993, as amended; the Immigration Reform and Control Act,
as amended; the Fair Labor Standards Act, as amended; the Equal Pay Act, as
amended; the Age Discrimination in Employment Act; as amended; the Americans
with Disabilities Act, as amended; the Workers Adjustment and Retraining
Notification Act, as amended; the Occupational Safety and Health Act, as
amended; the Sarbanes-Oxley Act of 2002, the Older Workers Benefit Protection
Act, the Reconstruction Era Civil Rights Acts, the Vietnam Era Veterans
Readjustment Assistance Act, the Rehabilitation Act, the Consolidated Omnibus
Budget Reconciliation Act, the Fair Credit Reporting Act, the National Labor
Relations Act, the New Jersey Family Leave Act, the New Jersey Workers’
Compensation Law’s retaliation provisions, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey Equal Pay Act, the New Jersey Constitution, the New York State and City
Human Rights laws, the California Fair Employment and Housing Act, the
Pennsylvania Human Relations Act and/or any other alleged violation of any
federal, state or local law, regulation, order or ordinance dealing with
employment, discrimination, retaliation or harassment in employment or any claim
at common law, including claims based on contract (express or implied) or public
policy or tort.

b.            The Released Claims also include any and all wage and hour related
claims to the maximum extent permitted by federal and state law arising out of
or in any way connected with Employee’s employment with D&B, including but not
limited to, claims under New Jersey and Pennsylvania wage-hour laws, the
California Labor Code, Industrial Welfare Commission Wage Orders, and the
California Code of Regulations, the Massachusetts Payment of Wages Act
(Massachusetts General Laws Chapter 149 section 148 and 150), the Massachusetts
Overtime regulations (Massachusetts General Laws Chapter 151 section 1A and 1B),
the Massachusetts Meal Break regulations (Massachusetts General Laws Chapter 149
sections 100 and 101) and any other claims under any federal or state law for
unpaid or delayed payment of wages, overtime, bonuses, commissions, incentive
payments or severance, missed

9

 

 

 

or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law.

c.            Excluded from paragraph 18(a) are claims (1) to indemnification
and advancement of legal fees or insurance coverage Employee may have following
the Termination Date, including, without limitation, any rights under D&B’s
organizational documents or any “D&O coverage,” that Employee may have with
respect to any claims made or threatened against Employee in Employee’s capacity
as a current or former director, officer or employee of D&B or any of its
affiliates, (2) for breach of this Agreement, (3) for vested benefits to which
Employee may be entitled under The Dun & Bradstreet Corporation 401(k) Plan, (4)
for the Eligible Awards, or (5) that by law cannot be released in this Agreement
such as workers’ compensation and unemployment compensation claims and the right
to file administrative charges or complaints with, or participate in an
investigation or proceeding conducted by any federal, state or local agency
charged with the enforcement of any laws, although by signing this Agreement,
Employee understands and agrees that Employee is waiving the right to individual
relief based on claims asserted in any such charge, whether filed by Employee or
anyone else, provided that nothing herein limits or restricts Employee’s ability
to receive a payment pursuant to CFTC, SEC, IRS or similar whistleblower
programs administered and awarded by such government agency, if applicable.
Employee further waives any right to become, and promises not to become, a
member of any class in a case in which any claim or claims are asserted against
D&B and/or any of the Released Parties involving any act or event occurring at
any time up until the date he/she signs this Agreement. Nor will Employee in any
manner solicit or persuade any former, current or potential employee(s) of D&B
or any of the Released Parties to pursue claims, charges or actions against D&B
or any of the Released Parties.

d.            Employee acknowledges that he/she has not filed any complaints,
claims, or actions against D&B, its officers, agents, directors, supervisors,
employees, or representatives with any state, federal, or local agency or court
as of the date Employee signs this Agreement. Except as specifically permitted
in paragraphs 18(c) and 14(d), above, Employee further agrees that he/she will
not institute any complaint, lawsuit or claim of any kind against D&B or any
Released Parties (except to enforce rights under this Agreement).

e.            The Released Claims include all such claims whether known or
unknown by Employee. Where applicable, Employee therefore waives the protection
of California Civil Code section 1542 or any other analogous statute or
principle of law. Section 1542 states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

10

 

 

 

f.             If Employee breaches this Agreement and brings any action,
lawsuit or proceeding (“Action”) based on a Released Claim (except as may be
specifically permitted by paragraph 18(c)), D&B will be damaged in an amount too
difficult to determine in advance and have to incur attorneys’ fees, costs and
other incidental expenses having said Action dismissed pursuant to this
Agreement. If Employee brings any such prohibited Action, then within ten (10)
days of D&B’s written demand, Employee will pay D&B an amount equal to 50% of
the value of the severance benefits received by Employee under this Agreement,
regardless of the outcome of the Action to compensate D&B for such breach of
this Agreement.

g.            D&B represents that as of the date hereof neither D&B nor any of
its officers are aware of any claims or causes of action arising on or prior to
the date of this Agreement against the Employee arising from the Employee’s
employment relationship with D&B.

19.         Employee’s Certifications. Employee certifies that he/she has
reported to D&B any and all injuries, accidents, diseases, conditions and/or any
other health related issue which arise(s) out of or is related to employment
with D&B. Employee further certifies and warrants that he/she has (1) received
all compensation due as a result of services performed for D&B; and (2) been
properly provided any leave of absence because of his/her or a family member's
family or medical condition or military service and has not been subjected to
any improper treatment, conduct or actions due to a request for or taking such
leave.

20.         Confidentiality of Negotiations. Employee will forever refrain from
disclosing to any third party or other entity the negotiations leading to this
Agreement, except Employee may do so pursuant to a court order or other valid
governmental authority. Employee's attorneys, spouse and financial advisors will
not be deemed to be third parties for purposes of this paragraph. Employee
further agrees to cause any such attorney, spouse or financial adviser to abide
by the terms of this confidentiality provision.

Employee acknowledges and agrees that like all other terms of this Agreement,
this confidentiality provision is a material term. The parties agree that it
would be impractical or extremely difficult to establish damages by reason of a
breach of the confidentiality or other provisions of this Agreement. In the
event of disclosure or other breach, except as permitted under this Agreement or
pursuant to lawful court order or subpoena, the parties have the right to
institute an action to recover damages incurred as a result of the breach of
this Agreement, which may include at the court’s discretion, without limitation,
reimbursement of attorneys' fees and court costs and any other damages D&B may
incur.

21.         Taxation and Indemnification. Employee acknowledges and represents
that he has relied on the advice of persons of his own choosing regarding the
taxability of the payments to be paid under this Agreement. Employee further
acknowledges and agrees that D&B has made no representations to him/her
regarding the tax consequences of any amounts to be received by him/her pursuant
to this Agreement.

11

 

 

 

Employee agrees to pay federal, state or local taxes, if any, which are required
by law to be paid with respect to any funds Employee receives or that are paid
on Employee’s behalf pursuant to this Agreement but not any employer share of
FICA, Medicare or unemployment/disability contributions which may be required by
a government agency. Other than as to any employer share of FICA, Medicare or
unemployment/disability contributions which may be required by a government
agency or income tax withheld by D&B from amounts paid to Employee, Employee
agrees to defend, indemnify and hold D&B harmless from any claims, demands,
penalties, interest, deficiencies, levies, assessments, executions, judgments or
recoveries by any governmental entity against D&B for any amounts claimed due on
account of this Agreement.

22.         Remedies in Event of Breach. Except as separately provided by this
Agreement with respect to Employee’s Release Of Claims, in the event of a breach
of this Agreement by one party, the non-breaching party will be entitled to
recover from the breaching party any damages, costs, and expenses the breaching
party may incur (including court costs, judgments, attorneys' fees, and all
other costs and expenses, taxable or otherwise) in an action before a court of
competent jurisdiction, in successfully defending against, or successfully
seeking or obtaining an abatement of or an injunction against, such action or
proceeding, or in successfully establishing or maintaining the applicability or
validity of any provision of this Agreement. In the event a court of competent
jurisdiction determines a breach of this Agreement by Employee, D&B, at its
option, may (i) seek specific performance of this Agreement, or (ii) seek return
of all monies paid and the value of all benefits provided pursuant to this
Agreement as of the date of such breach, and D&B will be relieved of all future
payments and obligations provided for under this Agreement. In addition,
Employee acknowledges that the restrictions in paragraphs 9 and 10 are
reasonable and necessary for the protection of D&B’s business, that his/her
breach of any provision in this Agreement will result in irreparable injury to
D&B’s business, and that D&B’s remedy at law for damages in the event of such
breach will be inadequate. Accordingly, Employee agrees that, in addition to any
other remedies to which D&B shall be entitled, D&B may seek and obtain both
preliminary and permanent injunctions to prevent and/or halt a breach or
threatened breach of paragraphs 9 or 10. Employee further agrees that should
he/she breach this agreement and/or dispute or challenge the enforceability of
any provisions of this Agreement, the restrictive periods set forth in
paragraphs 9 and 10, above, shall be tolled until such time as Employee’s breach
has ended or until his/her challenge or dispute has been resolved. If a court of
competent jurisdiction finds any of the restrictions in paragraphs 9 or 10 to be
unenforceable because they extend for too long a period of time or over too
great a range of activities or in too broad a geographic area, such
restriction(s) shall be interpreted to extend only over the maximum period of
time, range of activities, or geographic areas as to which it or they may be
enforceable. It is the parties’ intent that the court shall reform this
Agreement if necessary to render it enforceable to the fullest extent under the
applicable law.

23.         No Admission. The parties acknowledge that this Agreement has been
executed in connection with the compromise and settlement of possible claims and
that this Agreement and the actions taken pursuant to this Agreement do not
constitute an acknowledgment or admission on the part of either party of
liability for any matter or

12

 

 

 

precedent upon which liability may be asserted. Nothing contained in this
Agreement will prevent either party from enforcing its rights under this
Agreement if it is breached by the other party. Without limiting the generality
of the foregoing, the execution of this Agreement should not be construed as an
admission by either party that it has violated any federal, state or local
statute, law, rule, regulation or ordinance of any nature whatsoever or that it
has acted improperly with regard to the other, and that the execution of this
Agreement does not violate any federal, state or local statute, law, rule,
regulation or ordinance of any nature whatsoever.

24.         Employment Inquiries. D&B will provide a standard, neutral response
to employment inquiries. Employee should direct all reference requests in
writing to the Leader of People Operations, who will respond in writing only
with dates of employment, last position held and last base salary, if requested.

25.         No Third-Party Beneficiary where not so Provided. Except as
expressly stated in this Agreement, the parties do not intend to make any person
or entity who is not a party to this Agreement a beneficiary of this Agreement,
and this Agreement should not be construed to be made for the benefit of any
person or entity not expressly provided for in this Agreement. If Employee dies
prior to payment of all of the payments and benefits provided for in this
Agreement, then the remaining payments will be paid to Employee’s estate.

26.         Employee’s Acknowledgment. By his/her execution of this Agreement,
Employee acknowledges that:

a.Employee has 21 days from the date of receipt to consider signing this
Agreement;

b.Employee has carefully read and fully understands all of the provisions of
this Agreement;

c.Employee understands that by signing this Agreement, he/she is waiving his/her
rights under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, 29 U.S.C. § 621, et seq., as well as all rights
to all claims described in paragraph 18 of this Agreement, and that he/she is
not waiving any rights arising after the Effective Date;

d.Employee knowingly and voluntarily agrees to all of the terms set forth in
this Agreement and intends to be bound by it;

e.Employee understands that this Agreement is legally binding and by signing it,
he/she gives up certain rights;

f.Employee is receiving consideration for signing this Agreement in addition to
anything of value to which he/she is already entitled;

13

 

 

 

g.Employee has been and is hereby advised in writing to consult with an attorney
prior to signing this Agreement;

h.Employee has not been coerced, threatened, or intimidated in any way into
signing this Agreement;

i.Employee is knowingly and voluntarily releasing D&B and the Released Parties
from any and all claims, including all rights and claims he/she may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.);

j.Employee has been provided electronic access to the summary plan description
that outlines the benefits Employee is entitled to under The Dun & Bradstreet
Career Transition Plan and is aware of Employee’s rights, privileges, and
obligations under such plan;

k.this Agreement does not become effective until the following events have
occurred: (i) eight (8) days have elapsed since Employee signed it without
revoking it and (ii) D&B has counter-signed this Agreement (hereinafter, the
“Effective Date”). Employee has seven (7) days after signing this Agreement to
revoke this Agreement (the “Revocation Period”). To revoke the Agreement,
Employee’s signed, written revocation must be received by the Leader of People
Operations at D&B no later than 5:00 p.m. on the 7th calendar day after Employee
signs this Agreement.

27.         Severability. If, for any reason, any one or more of the provisions
of this Agreement is held or deemed to be inoperative, unenforceable or invalid
by a court of competent jurisdiction in a particular case or in all cases, that
circumstance will not have the effect of rendering the provision(s) invalid in
any other case, or rendering any other provisions of this Agreement inoperative,
unenforceable or invalid. If, however, the provisions of any of paragraphs 9
through 10 are held or deemed unenforceable or invalid as to Employee, and
Employee thereafter ceases to abide by the provision(s) then D&B will have the
right to declare this Agreement null and void and will have no further payment
obligations under paragraphs 3 or 4.

28.         Modification of Agreement. This Agreement cannot be amended,
modified or supplemented in any respect except by written agreement entered into
between D&B and Employee. Any such modification or supplement shall only be
effected by written addendum to this Agreement and with the written consent of
an authorized Company employee (within the meaning of section 1.16 of The Dun &
Bradstreet Career Transition Plan).

29.         Governing Law and Forum. Each of the parties to this Agreement
consents to the exclusive jurisdiction and venue of the Courts of the State of
New Jersey in any and all actions between or among any of the parties. This
Agreement and any issues arising from it or regarding its provisions shall be
governed and construed under the procedural and substantive laws of the State of
New Jersey without reference

14

 

 

 

to New Jersey's choice of law rules. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable laws.

30.         Notices. All notices to be given under this Agreement must be in
writing sent by certified or registered mail or overnight delivery service with
receipt acknowledged and addressed to:

If to D&B, to:

 

The Dun & Bradstreet Corporation

103 JFK Parkway

Short Hills, NJ 07078

Attn: People Service Center

 

with a copy to:

 

The Dun & Bradstreet Corporation

103 JFK Parkway

Short Hills, NJ 07078

Attn: Chief Legal Officer

 

If to Employee, to the address shown in the Appendix.

 

Notices will be deemed given when received.

31.         Entire Agreement; Successors and Assigns. This Agreement, including
any addendum, Appendix, and Exhibit hereto, together with that certain
Indemnification Agreement between D&B and Employee dated November 3, 2016,
constitutes the entire agreement of the parties and all prior negotiations or
representations are merged into this Agreement or replaced by it. The parties
understand and agree that there are no oral or written agreements binding
between them that modify this Agreement and that they are not relying on any
promises or representations made by or on behalf of the other party, except as
expressly stated in the first sentence of this Paragraph 31. Any other plans,
policies, agreements, contracts, arrangements or understandings between Employee
and D&B are deemed null and void following the Termination Date except to the
extent this Agreement provides otherwise; however, nothing herein shall
supersede Employee’s rights, if any, to vested benefits under The Dun &
Bradstreet Corporation 401(k) Plan, or Employee’s obligations, or D&B’s rights,
under (1) any Employee Agreement (Equity Recipients) to which Employee is a
party, (2) the Performance Restricted Stock Unit Award (Revenue Compound Annual
Growth Rate), dated March 3, 2014, (3) the Global Performance Restricted Stock
Unit Award (Revenue Compound Annual Growth Rate), dated March 2, 2015, (4) the
Global Performance Restricted Stock Unit Award (Leveraged RSUs), dated March 2,
2015, (5) the Global Performance Restricted Stock Unit Award (Total Shareholder
Return), dated March 2, 2015, (6) the Global Performance Restricted Stock Unit
Award (Leveraged RSUs), dated March 1, 2016, (7) the Global Performance

15

 

 

 

Restricted Stock Unit Award (Leveraged RSUs), dated March 1, 2017, or (8) the
Incentive Compensation Recoupment Policy, dated December 11, 2017. This
Agreement may be executed in counterparts (delivery of which may occur via
electronic mail attachment in “pdf” or similar format), each being deemed an
original. This Agreement shall be binding upon D&B, its parent companies,
present and future, and its successors and assigns.

 

 

-               execution page follows -

 

  

16

 

 

 

Appendix

 

Robert P. Carrigan

 

Summary of Benefit Entitlements

 

Employment Date:

 

October 7, 2013

Termination Date:

 

March 15, 2018

Position from which terminated:

 

Chief Executive Officer and employee

Salary Continuation:

(to be paid on D&B’s normal payroll schedule)

Number of weeks of base pay: 52

Aggregate Amount: $850,000

Last Day of Restriction Period: March 14, 2019 Vacation Payment

Number of Hours: 0

Aggregate Amount: $0

Welfare Benefit Continuation:

D&B Medical Plan

D&B Dental Plan

D&B Vision Plan

Outplacement: As provided by D&B in its discretion. Eligible Awards:

An aggregate of 30,693 LRSUs and performance-based RSUs currently held by
Employee that are scheduled to vest on or between March 1, 2018, and March 3,
2018

 

The description of benefits contained in this Appendix is only a summary and is
subject to the terms and conditions of the Severance and Release Agreement to
which it is attached.

 

 

17

 

 

 

